Case 18-33967-bjh11 Doc 1219 Filed 05/31/19                    Entered 05/31/19 16:24:07              Page 1 of 13



 Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
 State Bar No. 14277200                                       Polsinelli PC
 Polsinelli PC                                                600 3rd Avenue, 42nd Floor
 2950 N. Harwood, Suite 2100                                  New York, New York 10016
 Dallas, Texas 75201                                          Telephone: (212) 684-0199
 Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
 Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
 tmonsour@polsinelli.com


 COUNSEL TO THE DEBTORS AND
 DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

                SECOND MOTION OF DEBTORS FOR ENTRY OF AN ORDER
                EXTENDING EXCLUSIVITY PERIODS FOR THE FILING AND
                SOLICITATION OF ACCEPTANCE OF A CHAPTER 11 PLAN

          A HEARING WILL BE CONDUCTED ON THIS MATTER ON JUNE 25,
          2019 AT 2:00 P.M. (PREVAILING CENTRAL TIME) AT THE UNITED
          STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
          TEXAS, 1100 COMMERCE ST., 14TH FLOOR, COURTROOM NO. 2,
          DALLAS, TEXAS 75242.

          IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST
          RESPOND IN WRITING, SPECIFICALLY ANSWERING EACH
          PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE DIRECTED
          BY THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE
          CLERK OF THE BANKRUPTCY COURT WITHIN TWENTY-ONE (21)
          DAYS FROM THE DATE YOU WERE SERVED WITH THIS
          PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE ON
 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19            Entered 05/31/19 16:24:07      Page 2 of 13



          THE PERSON WHO SENT YOU THE NOTICE; OTHERWISE, THE
          COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT
          THE RELIEF REQUESTED.

          Senior Care Centers, LLC and its affiliated debtors and debtors in possession hereby

 move (the “Motion”) for entry of an order, substantially in the form of Exhibit A attached hereto

 (the “Proposed Order”), pursuant to section 1121(d) of title 11 of the United States Code (the

 “Bankruptcy Code”) and Rule 3016-1 of the Local Rules of Bankruptcy Practice and Procedure

 of the United States Bankruptcy Court for the Northern District of Texas (the “Local Rules”),

 extending the 120 and 180 day exclusivity periods provided by Bankruptcy Code section 1121(b)

 and (c)(3) for filing a of a chapter 11 plan and the solicitation of acceptances of the plan. In

 support of the Motion, the Debtors rely upon the Declaration of Kevin O'Halloran, Chief

 Restructuring Officer of Senior Care Centers, LLC, in Support of Chapter 11 Petitions and First

 Day Pleadings [Docket No. 25] (the “First Day Declaration”). In further support of the Motion,

 the Debtors, by and through their undersigned counsel, respectfully represent as follows:

                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b). The Debtors consent to entry of a final

 order under Article III of the United States Constitution.

          2.    Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.

          3.    The statutory predicates for the relief requested herein are Bankruptcy Code

 section 1121(d) and Local Rule 3016-1.




                                                  2
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19                       Entered 05/31/19 16:24:07              Page 3 of 13



                                                  BACKGROUND

           4.       On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

 commencing cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11

 Cases”).2

           5.       The factual background regarding the Debtors, including their business

 operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

 Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by

 reference.

           6.       The Debtors continue to manage and operate their business as debtors in

 possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

 been requested in the Chapter 11 Cases.

           7.       On December 14, 2018, the Office of the United States Trustee for the Northern

 District of Texas appointed an official committee of unsecured creditors in these Chapter 11

 Cases (the “Committee”).

           8.       On February 28, 2019, the Debtors filed the Motion of Debtors for Entry of an

 Order Extending Exclusivity Periods for the Filing and Solicitation of Acceptance of a Chapter

 11 Plan [Docket No. 596] (the “First Exclusivity Motion”). The Court granted relief request in

 the First Exclusivity Motion on March 28, 2019 [Docket No. 765] (the “First Exclusivity

 Order”).

                                              RELIEF REQUESTED

           9.       The Debtors request entry of an order pursuant to Bankruptcy Code section

 1121(d) and Local Rule 3016-1 extending by 120 days (a) the exclusive period during which

 only the Debtors may file a plan pursuant to Bankruptcy Code section 1121(b) and (c)(2) (the

 2
     Certain additional Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.

                                                            3
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19            Entered 05/31/19 16:24:07        Page 4 of 13



 “Exclusive Filing Period”), and (b) the exclusive period during which only the Debtors may

 confirm a plan pursuant to Bankruptcy Code section 1121(c)(3) (the “Exclusive Solicitation

 Period” and together with the Exclusive Filing Period, the “Exclusive Periods”). Pursuant to the

 First Exclusivity Order, the Exclusive Filing Period is set to expire July 2, 2019 and the

 Exclusive Solicitation Period is set to expire September 1, 2019. If granted, the relief requested

 herein would extend the Exclusive Filing Period to October 30, 2019 and the Exclusive

 Solicitation Period to December 30, 2019.

                                       BASIS FOR RELIEF

 A.       The Court May Extend the Exclusivity Periods for “Cause”

          10.   Bankruptcy Code section 1121(b) provides that “only the debtor may file a plan

 until after 120 days after” a petition date, i.e., the Exclusive Filing Period. Bankruptcy Code

 section 1121(c)(3) provides that if a debtor files a plan within the Exclusive Filing Period, it has

 180 days from the petition date to obtain acceptance of such a plan, i.e., the Exclusive

 Solicitation Period.

          11.   Pursuant to Bankruptcy Code section 1121(d), the Court may extend the

 Exclusive Periods for “cause.” Local Rule 3016-1(a) provides that if a debtor seeks to extend the

 Exclusive Periods, such motion must “include[] a statement of the reasons why a plan has not

 been filed and a detailed timetable of the steps to be taken in order to file a plan.” Although the

 Bankruptcy Code does not define “cause,” the legislative history indicates that cause is intended

 to be a flexible standard that balances the competing interests of a debtor and its creditors. See

 H.R. Rep. No. 95-595, at 231- 32 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (noting

 that Congress intended to give bankruptcy courts great flexibility to protect a debtor’s interests

 by allowing a debtor an unimpeded opportunity to negotiate settlement of debts without

 interference from other parties in interest). See also In re Perkins, 71 B.R. 294, 297 (Bankr.

                                                  4
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19           Entered 05/31/19 16:24:07           Page 5 of 13



 W.D. Tenn. 1987) (finding that “[t]he hallmark of [section 1121(d)] is flexibility.”); In re Tony

 Downs Foods Co., 34 B.R. 405, 406 (Bankr. D. Minn. 1983) (“It is clear that both the House and

 the Senate intended to vest in the Bankruptcy Court, discretion as to whether or not to grant an

 extension of exclusivity or a reduction of exclusivity and that such a decision should be for cause

 shown based upon all the facts and circumstances of the particular case.”).

          12.   When determining whether cause exists, bankruptcy courts consider a variety of

 factors. In re Borders Grp., Inc., 460 B.R. 818, 821−22 (Bankr. S.D.N.Y. 2011) (“The

 determination of cause under section 1121(d) is a fact-specific inquiry and the court has broad

 discretion in extending or terminating exclusivity.”); In re Adelphia Commc’ns Corp., 352 B.R.

 578, 587 (Bankr. S.D.N.Y. 2006); In re Friedman’s, Inc., 336 B.R. 884, 888 (Bankr. S.D. Ga.

 2005); In re Dow Corning Corp., 208 B.R. 661, 670 (Bankr. E.D. Mich. 1997); In re McLean

 Indus., Inc., 87 B.R. 830, 834 (Bankr. S.D.N.Y. 1987). See also Official Comm. of Unsecured

 Creditors of Mirant Ams. Generation, L.L.C. v. Mirant Corp. (In re Mirant Corp.), Case No. 4–

 04–CV–476–A, 2004 WL 2250986, at *2 (N.D. Tex. Sept. 30, 2004) (“The bankruptcy court

 must balance the potential harm to creditors and limit the delay that makes creditors hostages of

 Chapter 11 debtors.”) (citations omitted). Such factors include, without limitation:

                a.     the size and complexity of the debtor’s case;

                b.     the necessity for sufficient time to permit the debtor to negotiate a chapter
                       11 plan and prepare adequate information;

                c.     the existence of good faith progress towards reorganization;

                d.     the fact that the debtor is paying its bills as they become due;

                e.     whether the debtor has demonstrated reasonable prospects for filing a
                       viable plan;

                f.     whether the debtor has made progress in negotiations with its creditors;

                g.     the amount of time which has elapsed in the case;


                                                  5
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19            Entered 05/31/19 16:24:07        Page 6 of 13



                 h.      whether the debtor is seeking an extension of exclusivity in order to
                         pressure creditors to submit to the debtor’s reorganization demands; and

                 i.      whether an unresolved contingency exists.

 See, e.g., In re Express One Int’l., Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996); In re

 Hoffinger Indus., Inc., 292 B.R. 639, 643-44 (B.A.P. 8th Cir. 2003). See also Official Comm. of

 Unsecured Creditors v. Henry Mayo Newhall Mem. Hosp. (In re Henry Mayo Newhall Mem.

 Hosp.), 282 B.R. 444, 453 (B.A.P. 9th Cir. 2002) (noting that such factors “are standardly

 considered” when evaluating “cause”). Further, the Fifth Circuit has instructed that the

 legislative history of Bankruptcy Code section 1121 may be considered, including the balancing

 the interests of debtors and creditors. In re Timbers of Inwood Forest Assocs., Ltd., 808 F.2d 363,

 372 (5th Cir. 1987).

          13.    Not all factors are relevant in every case, and the presence of a subset may justify

 extending the Exclusivity Periods. In re Express One Int’l, Inc., 194 B.R. at 100; In re Hoffinger

 Indus., Inc., 292 B.R. at 644; In re United Press Int’l, Inc., 60 B.R. 265, 269 (Bankr. D.D.C.

 1986).

 B.       Cause Exists to Extend the Exclusivity Periods

          14.    Here, sufficient cause exists to grant a 120-day extension of the Exclusivity

 Periods. The requested extensions are necessary and appropriate for the Debtors to successfully

 implement a plan. As set forth below, extension of the Exclusivity Periods is in the best interests

 of the Debtors and all parties in interest.

          15.    First, the Chapter 11 Cases are particularly complex. As of the Petition Date, the

 Debtors operate over 100 skilled nursing, assisted living, and hospice facilities across Louisiana

 and Texas with over 9,000 current patients and 12,000 employees. The Debtors have worked to

 stabilize and transition operations into the bankruptcy process, causing significant demands on


                                                  6
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19            Entered 05/31/19 16:24:07        Page 7 of 13



 the Debtors’ employees and professionals. The Debtors and their professionals have also worked

 to analyze unexpired leases and executory contracts, file schedules of assets and liabilities and

 statements of financial affairs, and myriad other issues.

           16.   Second, the Debtors continue to reject leases for certain facilities and negotiate

 operations transfer agreements (“OTAs”) with landlords, new operators, regulators, and other

 parties in interest. A plan of reorganization could not be developed without properly finalizing

 the operations of the emerging company. The Debtors and their professionals, including their

 investment banker, continue to evaluate strategic alternatives and conduct a plan sponsorship

 process while also developing a standalone plan of reorganization. The deadline for potential

 bids was May 24, 2019 and the Debtors received several bids from potential plan sponsors and

 continue to review same with the potential bids. The Debtors also received several bids from

 asset-based lenders to provide exit financing under either a sponsored or sponsorless bankruptcy

 plan. The Debtors continue to evaluate those bids and are working with the Committee

 professionals to determine the optimal exit strategy for these cases. The Debtors require

 additional time to evaluate these bids.

           17.   Third, the Debtors have been paying, and will continue to pay their undisputed

 postpetition debts and have operated their businesses in the ordinary course since the filing of the

 Chapter 11 Cases. Thus, no creditor or party in interest is prejudiced by the relief requested

 herein.

           18.   Fourth, the Debtors are currently working the Committee on the drafting of a plan

 of reorganization. The Debtors anticipate that such a plan will be filed before the hearing on this

 Motion. Nevertheless, out of an abundance of caution, the Debtors file this Motion to ensure




                                                  7
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19           Entered 05/31/19 16:24:07        Page 8 of 13



 adequate additional time to sufficiently negotiate a plan and disclosure statement. The Debtors

 do not file this motion with the intent of harming key constituencies or unduly causing delay.

          19.   Accordingly, the Debtors’ submit that “cause” exists to extend the Exclusivity

 Periods pursuant to Bankruptcy Code section 1121(d).

 C.       Additional Information as Required by Local Rule 3016-1

          20.   As set forth above, a plan has not yet been filed as the Debtors continue to work

 with key stakeholders, including the Committee, on the roadmap for the Chapter 11 Cases and

 eventual exit from bankruptcy. During these Chapter 11 Cases, a number of facilities are in the

 process of being transitioned to new operators and the remaining portfolio is being marketed.

 The requested 120-day extension would allow the sales process to take shape with a plan of

 reorganization to follow which would either have a plan sponsor or be standalone.

                                             NOTICE

          21.   Notice of this Motion shall be provided to: (a) the U.S. Trustee the Office of the

 United States Trustee for the Northern District of Texas; (b) the Office of the Attorney General

 of the states in which the Debtors operate; (c) counsel to CIBC Bank USA; (d) counsel to the

 Official Committee of Unsecured Creditors; (e) the Internal Revenue Service; (f) the Department

 of Medicaid, Department of Health, and Division of Health Services Regulation in each state in

 which the Debtors operate; and (g) those parties who have requested notice pursuant to

 Bankruptcy Rule 2002.

          22.   The Debtors respectfully submit that such notice is sufficient and that no further

 notice of this Motion is required.




                                                 8
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19            Entered 05/31/19 16:24:07        Page 9 of 13



          WHEREFORE, the Debtors respectfully request that the Court enter an order,

 substantially in the form of the proposed order attached hereto as Exhibit A, granting the relief

 requested in the Motion and such other and further relief as may be just and proper.

 Dated: May 31, 2019                                 Respectfully submitted,
        Dallas, Texas
                                                     POLSINELLI PC

                                                     /s/     Trey A. Monsour
                                                     Trey A. Monsour
                                                     State Bar No. 14277200
                                                     2950 N. Harwood, Suite 2100
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 397-0030
                                                     Facsimile: (214) 397-0033
                                                     tmonsour@polsinelli.com

                                                     -and-

                                                     Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                     600 3rd Avenue, 42nd Floor
                                                     New York, New York 10016
                                                     Telephone: (212) 684-0199
                                                     Facsimile: (212) 684-0197
                                                     jeremy.johnson@polsinelli.com

                                                     Counsel to the Debtors and Debtors in
                                                     Possession




                                                 9
 68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19   Entered 05/31/19 16:24:07   Page 10 of 13



                                      Exhibit A

                                   Proposed Order




  68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19                     Entered 05/31/19 16:24:07             Page 11 of 13




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                         §
  In re:                                                 §      Chapter 11
                                                         §
  Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §

                    SECOND ORDER EXTENDING EXCLUSIVITY PERIODS
                   FOR THE FILING AND SOLICITATION OF ACCEPTANCE
                                OF A CHAPTER 11 PLAN

           Upon the motion (the “Motion”) of the Debtors for entry of an order, pursuant to

  Bankruptcy Code section 1121(d), extending the Debtors’ exclusive periods in which to file a

  chapter 11 plan (the “Exclusive Filing Period”) and solicit acceptances thereof (the “Exclusive

  Solicitation Period” and together with the Exclusive Filing Period, the “Exclusive Periods”);

  and the Court having reviewed the Motion and the and the Declaration of Kevin O’Halloran,


  1
    The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
  Suite 1100, Dallas, Texas 75201.


  68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19            Entered 05/31/19 16:24:07        Page 12 of 13



  Chief Restructuring Officer of Senior Care Centers, LLC, in Support of Chapter 11 Petitions and

  First Day Pleadings [Docket No. 25] (the “First Day Declaration”); and the Court having

  jurisdiction over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the Court having

  found that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the

  Debtors consent to entry of a final order under Article III of the United States Constitution; and

  the Court having found that venue of this proceeding and the Motion in this District is proper

  pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having determined that the relief

  requested in the Motion is in the best interests of the Debtors, their estates, their creditors, and

  other parties in interest; and it appearing that proper and adequate notice of the Motion has been

  given, under the circumstances, and that no other or further notice is necessary; and upon the

  record herein; and after due deliberation thereon; and good and sufficient cause appearing

  therefore, it is hereby

           ORDERED, ADJUDGED, AND DECREED THAT:

           1.     The Motion is GRANTED as set forth herein.

           2.     Pursuant to Bankruptcy Code section 1121(d), the Exclusive Filing Period is

  extended through and including October 30, 2019.

           3.     Pursuant to Bankruptcy Code section 1121(d), the Exclusive Solicitation Period is

  extended through and including December 30, 2019.

           4.     The Extension of the Exclusive Periods granted herein is without prejudice to

  further requests that may be made pursuant to Bankruptcy Code section 1121(d).

           5.     The Extension of the Exclusive Periods granted herein is without prejudice to any

  party to bring a motion to terminate the Exclusive Periods.




                                                   2
  68807416.2
Case 18-33967-bjh11 Doc 1219 Filed 05/31/19           Entered 05/31/19 16:24:07   Page 13 of 13



           6.    Notwithstanding any Bankruptcy Rule or Local Rule to the contrary, this Order

  shall be immediately effective and enforceable upon its entry

           7.    This Court shall retain jurisdiction over any and all matters arising from the

  interpretation, implementation, or enforcement of this Order.


                                     # # # End of Order # # #


  Order submitted by:

  POLSINELLI PC

  /s/     Trey A. Monsour
  Trey A. Monsour
  State Bar No. 14277200
  Polsinelli PC
  2950 N. Harwood, Suite 2100
  Dallas, Texas 75201
  Telephone: (214) 397-0030
  Facsimile: (214) 397-0033
  tmonsour@polsinelli.com

  -and-

  Jeremy R. Johnson (Admitted Pro Hac Vice)
  600 3rd Avenue, 42nd Floor
  New York, New York 10016
  Telephone: (212) 684-0199
  Facsimile: (212) 684-0197
  jeremy.johnson@polsinelli.com

  Counsel to the Debtors and Debtors in
  Possession




                                                  3
  68807416.2
